MULTI0DIRECTIONAL BIT DRIVER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kyle Staunton on 1/12/2022.
The application has been amended as follows: Claim 8 is cancelled.
Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art identified, Huang (US 20120096992) teaches a multi-directional driver bit (1) comprising: at least one screw bit body (10) (Fig. 1); the screw bit body (10) comprising a plurality of laterally-bracing sidewalls, a first base and a second base (Fig. 1; see annotated Fig. 1); each of the plurality of laterally-bracing sidewalls comprising a first lateral edge, a second lateral edge, a bracing surface and an engagement cavity, the first lateral edge and the second lateral edge being positioned opposite to each other across the bracing surface, the engagement cavity traversing normal and into the bracing surface (in the same manner as instantly claimed, see claim interpretation), the engagement cavity traversing into the at least one screw bit body from the first base towards the second base, the engagement cavity comprising an angled driving portion and a concave portion, the angled driving portion being positioned adjacent to the first lateral edge, the angled driving portioned between the first lateral edge and the concave portion, a first end of the angled driving portion being positioned coincident with the first lateral edge, a second end of the angled driving portion being positioned adjacent to the concave portion, the bracing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ABBIE E QUANN/Examiner, Art Unit 3723                       

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723